Citation Nr: 0114945	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-11 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for shell 
fragment wound residuals of the left hip.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for shell 
fragment wound residuals of the back.  

3.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, determined that the veteran had submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for left hip shell fragment wound 
residuals and back shell fragment wound residuals; denied 
these claims on the basis that they were not well grounded; 
and denied an increased evaluation for the veteran's PTSD in 
excess of 50 percent.  


FINDINGS OF FACT

1.  In February 1998 the RO denied service connection for 
shell fragment wound residuals of the left hip and the back.  
The veteran did not appeal.

2.  The additional evidence submitted since the February 1998 
decision, is new, relevant, and directly relates to the 
claims of service connection for shell fragment wound 
residuals of the left hip and back.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision denying service 
connection for shell fragment wound residuals of the left hip 
and back is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for shell fragment wound residuals of the 
left hip and back is new and material, and the claims are 
reopened.   38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1998, the RO denied service connection for shell 
fragment wound residuals of the left hip and back.  The 
veteran did not file a notice of disagreement.  In May 1999, 
the veteran petitioned to reopen his claim.

The February 1998 unappealed decision of the RO is final.  
38 U.S.C.A. § 7105.  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA must determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and immediately upon 
reopening the claim, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The RO initially denied service connection for shell fragment 
wounds of the left hip and back in a February 1998 rating 
decision.  The evidence of record at that time included 
service medical and personnel records, VA medical records 
including VA examinations, and the veteran's statements.  
Service medical records show shell fragment wounds to the 
left shoulder and back and service personnel records 
indicated that the veteran received 2 Purple Heart Medals for 
wounds on two occasions, one in the right leg in June 1967 
and again in the left shoulder and side in July 1967.  VA 
examinations performed in August 1997 noted a scar over the 
first lumbar vertebrae and diagnosed left hip osteoarthritis, 
trochanter bursitis and meralgia paresthetica.  The RO, in 
February 1998, determined that service medical records did 
not show shell fragment wounds to the left hip or back in 
service.  The RO noted that the veteran was service-connected 
for shell fragment wounds to the left chest and left 
shoulder.  The veteran was notified of this decision in March 
1998 and did not file a timely notice of disagreement.  Thus, 
that decision was final.

In March 2000, the veteran attempted to reopen his claim.  
Evidence submitted in support of this claim include a June 
1991 buddy statement submitted in May 1999 and an August 1999 
VA examination.  In the June 1991 statement, J.J. stated that 
he served with the veteran in Vietnam and received a call to 
help the veteran's unit.  J.J. stated that when his unit 
arrived only 7 members of the veteran's unit were alive, one 
being the veteran, and that the veteran was definitely hit in 
the left hip and evacuated for treatment.  At an August 1999 
VA examination, a 14 cm by .75 cm scar was noted on the left 
hip.  The RO found that this evidence was both new and 
material, and served to reopen the claim.  The Board agrees.  
38 C.F.R. § 3.156(a); See Barnett, 83 F.3d 1380.  
   
The Board observes that RO proceeded to deny the veteran's 
claims as not well grounded.  However, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

Therefore, upon further review, the Board finds that further 
information is necessary under the duty to assist under 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Accordingly, as further discussed 
below, these issues are remanded to the RO for development 
and readjudication.


ORDER

The veteran's claims for service connection for residuals of 
shell fragment wounds to the left hip and back are reopened.  


REMAND

In view of the Board's decision above and because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that an April 1991 VAMC discharge summary from Tuskegee, 
Alabama, includes a diagnosis of degenerative joint disease 
of the left hip, status post surgical repair and hip 
replacement secondary to shrapnel wounds.  It was noted that 
the veteran had a private physician; however, private medical 
records are not present in the claims folder.  Additionally, 
service personnel records reveal that the veteran received 
two wounds, one in the right leg and the other in the left 
shoulder and side.  However, at his August 1999 VA 
examination, the veteran reported that the first wound was to 
the left hip and the second wound was to the left chest and 
shoulder.  While the VA examiner diagnosed degenerative 
arthritis of the left hip, he stated he did have the 
veteran's service medical records and he did not provide an 
opinion as to a possible relationship between the veteran's 
current hip and/or back disorders and his shell fragment 
wounds.

With respect to the issue of increased evaluation for PTSD, 
the Board notes that the most recent PTSD examination was in 
August 1999 and the veteran was employed at that time.  
However, the veteran has indicated that his PTSD symptoms 
have increased in severity since the last examination and 
that he can no longer work due to his PTSD.  The VA's duty to 
assist the veteran includes obtaining recent medical records 
and a thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7).

1.  The RO should contact the veteran and 
request that he provide names and 
addresses of medical providers, both VA 
and non-VA, who have treated him for back 
and left hip disabilities.  After 
obtaining the necessary authorizations, 
the RO should obtain these records and 
associate them with the veteran's claims 
folder.  The RO should obtain complete 
records for the veteran's period of 
hospitalization from March 22, 1991, to 
April 16, 1991, at the VAMC in Tuskegee, 
Alabama, which resulted in a diagnosis of 
status post surgical repair and hip 
replacement secondary to shrapnel wounds.

2.  The veteran should be afforded an 
examination in order to determine the 
nature and etiology of the veteran's left 
hip and back disabilities.  After 
examining the veteran and reviewing the 
claims folder, the examiner should offer 
opinions as to the nature and etiology of 
the veteran's left hip disability and 
back disability, and specifically state 
whether any left hip disability and/or 
back disability is as likely as not 
related to his service.

3.  The RO should also arrange for the 
veteran to be scheduled for an 
examination to determine the severity of 
his PTSD.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should provide a Global Assessment of 
Functioning score and comment on whether 
the veteran's service-connected PTSD, by 
itself, precludes the veteran from 
obtaining and maintaining employment.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate these claims.  The decision 
should reflect that consideration was 
given to the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 


